Exhibit 10.4

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 406 OF THE SECURITIES ACT OF 1933.

PATENT AND TECHNOLOGY LICENSE AGREEMENT

This AGREEMENT (“AGREEMENT”) is made on this 14th day of December, 2010, by and
between THE BOARD OF REGENTS (“BOARD”) of THE UNIVERSITY OF TEXAS SYSTEM
(“SYSTEM”), an agency of the State of Texas, whose address is 201 West 7th
Street, Austin, Texas 78701, on behalf of THE UNIVERSITY OF TEXAS M. D. ANDERSON
CANCER CENTER (“UTMDACC”), a member institution of SYSTEM, and ARROWHEAD
RESEARCH CORPORATION a Delaware corporation having a principal place of business
located at 201 South Lake Avenue, Suite 703, Pasadena, CA 91101 (“LICENSEE”).

RECITALS

 

A. BOARD owns certain PATENT RIGHTS and TECHNOLOGY RIGHTS related to LICENSED
SUBJECT MATTER developed at UTMDACC.

 

B. BOARD, through UTMDACC, desires to have the LICENSED SUBJECT MATTER developed
in the LICENSED FIELD and used for the benefit of LICENSEE, BOARD, SYSTEM,
UTMDACC, the inventor(s), and the public as outlined in BOARD’s Intellectual
Property Policy.

 

C. LICENSEE wishes to obtain a license from BOARD to practice LICENSED SUBJECT
MATTER.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:

I. EFFECTIVE DATE

 

1.1 This AGREEMENT is effective as of the date written above (“EFFECTIVE DATE”)
which is the date fully executed by all parties.

 

1



--------------------------------------------------------------------------------

II. DEFINITIONS

As used in this AGREEMENT, the following terms have the meanings indicated:

 

2.1 AFFILIATE means any business entity more than fifty percent (50%) owned by
LICENSEE, any business entity which owns more than fifty percent (50%) of
LICENSEE, or any business entity that is more than fifty percent (50%) owned by
a business entity that owns more than fifty percent (50%) of LICENSEE.

 

2.2 IMPROVEMENT(s) means BOARD’s rights in any invention that is an improvement
or modification to the PATENT RIGHTS in the LICENSED FIELD, that cannot be
practiced without infringing a claim of any issued patent or pending application
under the PATENT RIGHTS, and that:

 

  (1) is conceived and reduced to practice solely by Wadih Arap, M.D., Ph.D.
and/or Renata Pasqualini, Ph.D., and/or any UTMDACC lab personnel working solely
under the supervision of either of them, while both are employed solely by
UTMDACC, and is conceived and reduced to practice solely at UTMDACC-owned
facilities; and

 

  (2) is conceived and reduced to practice within five (5) years of the
EFFECTIVE DATE; and

 

  (3) is not obligated, in whole or in part, to a third party in any field of
use and is owned solely by the BOARD; and

 

  (4) is disclosed to UTMDACC’s Office of Technology Commercialization “OTC”) in
accordance with UTMDACC’s Intellectual Property Policy or is otherwise disclosed
to OTC.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, IMPROVEMENTS shall not include any improvement or
modification involving or related to the EXCLUDED PEPTIDES/FRAGMENTS.

 

2.3 IND means the application submitted to the United States Food and Drug
Administration (“FDA”) for approval to conduct a clinical investigation with an
investigational new drug, as more specifically defined by 21 C.F.R. §312 et
seq., or any future revisions or substitutes thereof, or an equivalent
application filed with any equivalent regulatory agency or governmental
authority in any jurisdiction other than the United States.

 

2.4

LICENSED FIELD means the fields of: (A) therapeutics, diagnostics and research
products and services that satisfy both of the following criteria: (1) the
products and services incorporate peptides that specifically target receptors on
adipose tissue or vasculature associated with adipose tissue; and (2) the
products and services are used to treat, diagnose or research solely the
following: (a) obesity and overweight; and/or (b) metabolic conditions related
to, caused by, and/or associated with obesity and overweight; and (B) cancer
therapeutics, cancer diagnostics and cancer research products and services,
involving the direct or indirect use of any of the *** peptide, any functional
fragments thereof, or any derivatives or functional analogs of any such peptides
or fragments. Notwithstanding the foregoing, the LICENSED FIELD shall not
include any field that involves the direct or indirect use of any of the
following peptides, any functional fragments thereof, or any derivatives, or
analogs of any such peptides or fragments (including any compositions, products,
processes,

 

3



--------------------------------------------------------------------------------

 

methods, or services comprising or incorporating any of the foregoing peptides,
fragments, derivatives or analogs (collectively, the ***): (1) the ***; (2) the
***; (3) the ***; (4) the ***; (5) the ***; and (6) the ***.

 

2.5 LICENSED PRODUCTS means any product or service sold by LICENSEE or its
AFFILIATES or their sublicensees comprising LICENSED SUBJECT MATTER pursuant to
this AGREEMENT.

 

2.6 LICENSED SUBJECT MATTER means inventions and discoveries covered by PATENT
RIGHTS or TECHNOLOGY RIGHTS within LICENSED FIELD.

 

2.7 LICENSED TERRITORY means worldwide.

 

2.8 MARKETING APPROVAL means the approval required by the United States Food and
Drug Administration (“FDA”) in the United States, or an equivalent regulatory
agency or governmental authority in any jurisdiction other than the United
States, to market and sell a LICENSED PRODUCT in such jurisdiction.

 

2.9 NDA means a New Drug Application or Biologics License Application filed with
the FDA in connection with obtaining MARKETING APPROVAL, or an equivalent
application filed with any equivalent regulatory agency or governmental
authority in any jurisdiction other than the United States.

 

2.10

NET SALES means the gross revenues received by LICENSEE or its AFFILIATES or
their sublicensees from a SALE less sales discounts actually granted, sales
and/or use taxes actually paid, import and/or export duties actually

 

4



--------------------------------------------------------------------------------

 

paid, outbound transportation actually prepaid or allowed, and amounts actually
allowed or credited due to returns (not exceeding the original billing or
invoice amount), all as recorded by LICENSEE or its AFFILIATES or their
sublicensees in their official books and records in accordance with generally
accepted accounting practices and consistent with their published financial
statements and/or regulatory filings with the United States Securities and
Exchange Commission.

 

2.11 PATENT RIGHTS means BOARD’s rights in the information or discoveries
described in invention disclosures, or claimed in any patents and/or patent
applications, whether domestic or foreign, as identified in Exhibit I attached
hereto, and all divisionals, continuations, continuations-in-part (to the extent
the claims of such continuations-in-part are entitled to claim priority to the
aforesaid patents and/or patent applications identified in Exhibit I), reissues,
reexaminations or extensions of the patents and/or patent applications
identified in Exhibit I, and any letters patent, domestic or foreign, that issue
thereon.

 

2.12 PHASE I CLINICAL STUDY means: (a) that portion of the FDA submission and
approval process which provides for the first introduction into humans of a
product with the purpose of determining human toxicity, metabolism, absorption,
elimination and other pharmacological action, as more fully defined by the rules
and regulations of the FDA, including 21 C.F.R. § 312.21(a) or any future
revisions or substitutes therefor; or (b) a similar clinical study in any
jurisdiction other than the United States.

 

5



--------------------------------------------------------------------------------

2.13 PHASE II CLINICAL STUDY means: (a) that portion of the FDA submission and
approval process which provides for early controlled clinical studies conducted
to obtain preliminary data on the effectiveness of a product for a particular
indication, as more specifically defined by the rules and regulations of the
FDA, including 21 C.F.R. § 312.21(b) or any future revisions or substitutes
therefor; or (b) a similar clinical study in any jurisdiction other than the
United States.

 

2.14 PHASE III CLINICAL STUDY means: (a) that portion of the FDA submission and
approval process in which expanded clinical trials are conducted to gather the
additional information about effectiveness and safety that is needed to evaluate
the overall benefit-risk relationship of a product, as more specifically defined
by the rules and regulations of the FDA, including 21 C.F.R. § 312.21(c) or any
future revisions or substitutes therefor; or (b) a similar clinical study in any
jurisdiction other than the United States.

 

2.15 SALE or SOLD means the transfer or disposition of a LICENSED PRODUCT for
value to a party other than LICENSEE, an AFFILIATE or a ROYALTY-FREE
PRACTITIONER. As used herein, “ROYALTY-FREE PRACTITIONER” means UTMDACC and the
following individuals: Wadih Arap, M.D., Ph.D. and Amado Zurita-Saavedra, M.D.
(“PHYSICIAN INVENTORS”), and any partner or associate who practices medicine
with one or more of the PHYSICIAN INVENTORS, but with respect to such partner or
associate, only for such time as he/she is engaged in a bona fide medical
practice with one or more of the PHYSICIAN INVENTORS.

 

6



--------------------------------------------------------------------------------

2.16 TECHNOLOGY RIGHTS means BOARD’s rights in any technical information,
know-how, processes, procedures, compositions, devices, methods, formulae,
protocols, techniques, software, designs, drawings or data created by the
inventor(s) listed in Exhibit I at UTMDACC before the EFFECTIVE DATE, which are
not claimed in PATENT RIGHTS but that are necessary for practicing PATENT
RIGHTS.

 

2.17 VALID CLAIM means: (a) a claim of any issued, unexpired patent that has not
been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (b) a claim of any
pending or published patent application that that has not been cancelled,
withdrawn or abandoned and that has not been pending for more than five
(5) years from the filing date of the earliest patent application from which the
pending or published application containing such claim claims priority. For
purposes of clarification, if a claim in an application has been pending for
more than five (5) years from its priority date, and a patent subsequently
issues containing such claim, then upon issuance of the patent, the claim shall
thereafter be considered a VALID CLAIM.

 

7



--------------------------------------------------------------------------------

III. LICENSE

 

3.1 BOARD, through UTMDACC, hereby grants to LICENSEE a royalty-bearing,
exclusive license under LICENSED SUBJECT MATTER to manufacture, have
manufactured, use, import, offer to sell and/or sell LICENSED PRODUCTS within
LICENSED TERRITORY for use within LICENSED FIELD. This grant is subject to
Sections 14.1, 14.2 and 14.3 hereinbelow, the payment by LICENSEE to UTMDACC of
all consideration as provided herein, the timely payment of all amounts due
hereunder, and is further subject to the following rights retained by BOARD and
UTMDACC to:

 

  (a) Publish the general scientific findings from research related to LICENSED
SUBJECT MATTER, subject to the terms of ARTICLE XI–Confidential Information and
Publication; and

 

  (b) Use LICENSED SUBJECT MATTER for: (1) commercial and non-commercial
research; and (2) teaching, patient care, and other academically-related
purposes; provided however, that BOARD and UTMDACC shall not engage in
commercial research that is specifically directed to the use of PATENT RIGHTS
and/or TECHNOLOGY RIGHTS in the LICENSED FIELD. BOARD and UTMDACC may engage in
general commercial research with respect to PATENT RIGHTS and TECHNOLOGY RIGHTS
and in commercial research in fields of use other than the LICENSED FIELD.

 

8



--------------------------------------------------------------------------------

3.2 LICENSEE may extend the license granted herein to any AFFILIATE provided
that the AFFILIATE consents in writing to be bound by this AGREEMENT to the same
extent as LICENSEE. LICENSEE agrees to deliver such contract to UTMDACC within
thirty (30) calendar days following execution thereof.

 

3.3 LICENSEE may grant sublicenses under LICENSED SUBJECT MATTER consistent with
the terms of this AGREEMENT provided that LICENSEE is responsible for its
sublicensees relevant to this AGREEMENT, and for diligently collecting all
amounts due LICENSEE from sublicensees. If a sublicensee pursuant hereto becomes
bankrupt, insolvent or is placed in the hands of a receiver or trustee,
LICENSEE, to the extent allowed under applicable law and in a timely manner,
agrees to use its best commercially reasonable efforts to collect all
consideration owed to LICENSEE and to have the sublicense agreement confirmed or
rejected by a court of proper jurisdiction.

 

3.4 LICENSEE must deliver to UTMDACC a true and correct copy of each sublicense
granted by LICENSEE, and any modification or termination thereof, within sixty
(60) calendar days after execution, modification, or termination.

 

3.5 If this AGREEMENT is terminated pursuant to ARTICLE XIII-Term and
Termination, BOARD and UTMDACC agree to accept as successors to LICENSEE,
existing sublicensees in good standing at the date of termination provided that
each such sublicensee consents in writing to be bound by all of the terms and
conditions of this AGREEMENT.

 

9



--------------------------------------------------------------------------------

3.6 UTMDACC shall promptly disclose any IMPROVEMENTS to LICENSEE. LICENSEE shall
have ninety (90) days from the date of such disclosure to notify UTMDACC in
writing whether LICENSEE desires to include such IMPROVEMENTS under this
AGREEMENT. If LICENSEE desires to include a disclosed IMPROVEMENT in this
AGREEMENT, the parties shall enter into an amendment to this AGREEMENT adding
BOARD’s rights in such IMPROVEMENT to Exhibit I, giving LICENSEE a license to
such IMPROVEMENT in the LICENSED FIELD. LICENSEE will reimburse UTMDACC for all
documented legal and filing fees incurred by UTMDACC relating to any IMPROVEMENT
added to this AGREEMENT. If LICENSEE does not send written notice to UTMDACC of
its desire to add the IMPROVEMENT to the AGREEMENT prior to expiration of the
ninety (90) day period, then thereafter UTMDACC shall have the right to freely
license the IMPROVEMENT to third parties, with no further obligation or
consideration due to LICENSEE. In the event an IMPROVEMENT is added to the
AGREEMENT pursuant to this Section 3.6, the term “EFFECTIVE DATE” as used in
Section 2.16 for purposes of defining the TECHNOLOGY RIGHTS related to such
IMPROVEMENT shall be deemed to be the effective date of the amendment adding
such IMPROVEMENT to this AGREEMENT.

 

10



--------------------------------------------------------------------------------

IV. CONSIDERATION, PAYMENTS AND REPORTS

 

4.1 In consideration of rights granted by BOARD to LICENSEE under this
AGREEMENT, LICENSEE agrees to pay UTMDACC the following:

 

  (a)

All documented legal and filing fees incurred by UTMDACC after the EFFECTIVE
DATE in filing, prosecuting, and maintaining PATENT RIGHTS, and all such future
expenses incurred by UTMDACC, for so long as, and in such countries as this
AGREEMENT remains in effect (“PATENT EXPENSES”). Notwithstanding the foregoing,
in the event that there are other entities with licenses to both of the
technologies listed on Exhibit I in other fields of use (“ADDITIONAL
LICENSEES”), then LICENSEE shall be obligated to pay only a pro rata share of
the PATENT EXPENSES as follows. LICENSEE’s pro rata share shall be calculated by
dividing the total amount of PATENT EXPENSES by the total number of ADDITIONAL
LICENSEES with active licenses plus one (for LICENSEE). In the event ADDITIONAL
LICENSEES are added after LICENSEE has paid an invoice, LICENSEE shall not be
entitled to a refund of any past payments for PATENT EXPENSES. However, LICENSEE
shall be entitled to reduce the amount of prospective payments due to UTMDACC by
an amount that will result in LICENSEE’S share of PATENT EXPENSES being equal to
the pro rata share of the PATENT EXPENSES divided by the number of then
currently active ADDITIONAL LICENSEES plus one (for LICENSEE). UTMDACC will
invoice LICENSEE on a quarterly basis for PATENT EXPENSES and will indicate in
the invoice the total number of ADDITIONAL LICENSEES with active licenses and
specify the amount owed by LICENSEE. Any invoiced amounts will be due and
payable by LICENSEE within thirty (30) calendar days of invoice. With respect to
patent expenses incurred prior to the EFFECTIVE DATE, it is understood and
agreed that certain patent expenses incurred prior to the EFFECTIVE

 

11



--------------------------------------------------------------------------------

 

DATE have been paid by LICENSEE and that the Option Fee of *** paid by LICENSEE
pursuant to the Option Agreement between the parties dated June 15, 2010 has
been applied towards patent expenses incurred prior to the EFFECTIVE DATE.
LICENSEE understands and agrees that LICENSEE is not entitled to any refund of
such payments, nor is LICENSEE entitled to apply or credit any such past
payments (including, but not limited to the Option Fee) towards any amounts due
under this AGREEMENT; and

 

  (b) A one-time nonrefundable license documentation fee in the amount of
$2,000,000.00. This fee will not reduce the amount of any other payment provided
for in this ARTICLE IV, and is due and payable within thirty (30) calendar days
after the AGREEMENT has been fully executed by all parties and LICENSEE has
received an invoice for the amount from UTMDACC. This license documentation fee
is not subject to the thirty (30) day cure period set forth in Section 13.3(b);
and

 

  (c) The following nonrefundable annual maintenance fees (each an “Annual
Maintenance Fee”) due and payable (without invoice) within thirty (30) calendar
days of each anniversary of the EFFECTIVE DATE until the first SALE as follows:

 

  (1) an Annual Maintenance Fee of *** shall be due and payable within thirty
(30) calendar days of the first anniversary of the EFFECTIVE DATE;

 

12



--------------------------------------------------------------------------------

  (2) thereafter, the Annual Maintenance Fee will increase by *** each year up
to a maximum of ***. For example, an Annual Maintenance Fee of *** will be due
and payable within thirty (30) calendar days of the second anniversary of the
EFFECTIVE DATE; an Annual Maintenance Fee of *** will be due and payable within
thirty (30) calendar days of the third anniversary of the EFFECTIVE DATE, and so
on. The Annual Maintenance Fee may be credited against milestone payments due
under Section 4.1(f). Otherwise, the Annual Maintenance Fee will not reduce the
amount of any other payment provided for in this ARTICLE IV; and

 

  (d) Running royalties to be calculated on a country-by-country basis as
follows:

 

  (1) a running royalty equal to *** of NET SALES of LICENSED PRODUCTS covered
by a VALID CLAIM in the jurisdiction of SALE at the time of SALE; and

 

  (2) a running royalty equal to *** of NET SALES of LICENSED PRODUCTS not
covered by a VALID CLAIM in the jurisdiction of SALE at the time of SALE, unless
LICENSEE declined to pay or failed to pay the applicable PATENT EXPENSES for
pursuing and obtaining a VALID CLAIM in the jurisdiction of SALE, in which case
a running royalty equal to *** of NET SALES of LICENSED PRODUCTS shall apply;
and

 

13



--------------------------------------------------------------------------------

  (e) After the first SALE, minimum annual royalties (“Minimum Annual
Royalties”) of ***, due and payable (without invoice) within thirty
(30) calendar days of the first and subsequent anniversaries of the EFFECTIVE
DATE which follow the first SALE. Running royalties accrued under Section 4.1(d)
and paid to UTMDACC during the one year period preceding an anniversary of the
EFFECTIVE DATE shall be credited against the Minimum Annual Royalties due on
that anniversary date; and

 

  (f) The following one-time milestone payments, due and payable to UTMDACC
regardless of whether the milestone is achieved by LICENSEE, a sublicensee or
AFFILIATE:

 

  (1) Commencement of the first PHASE I CLINICAL STUDY in any jurisdiction for a
LICENSED PRODUCT that is covered by a VALID CLAIM in at least one jurisdiction:
***;

 

  (2) Commencement of the first PHASE II CLINICAL STUDY in any jurisdiction for
a LICENSED PRODUCT that is covered by a VALID CLAIM in at least one
jurisdiction: ***;

 

  (3) Commencement of the first PHASE III CLINICAL STUDY in any jurisdiction for
a LICENSED PRODUCT that is covered by a VALID CLAIM in at least one
jurisdiction: ***;

 

  (4) submission of the first NDA in any jurisdiction for a LICENSED PRODUCT
that is covered by a VALID CLAIM in at least one jurisdiction: ***;

 

14



--------------------------------------------------------------------------------

  (5) receipt of MARKETING APPROVAL in the United States for the first LICENSED
PRODUCT that is covered by a VALID CLAIM in any jurisdiction: ***;

 

  (6) receipt of MARKETING APPROVAL in Europe for the first LICENSED PRODUCT
that is covered by a VALID CLAIM in any jurisdiction: ***; and

 

  (7) receipt of MARKETING APPROVAL in Japan for the first LICENSED PRODUCT that
is covered by a VALID CLAIM in any jurisdiction: ***.

“Commencement” of a clinical study as used in this AGREEMENT shall be deemed to
occur upon the first administration of a LICENSED PRODUCT or placebo to any
individual enrolled in the applicable clinical study. Each of the foregoing
milestone payments shall be made by LICENSEE to UTMDACC (without invoice) within
thirty (30) calendar days of achieving the milestone event and shall not reduce
the amount of any other payment provided for in this ARTICLE IV. LICENSEE will
promptly advise UTMDACC when each milestone is achieved; and

 

  (g) The following percentages of all consideration (other than research and
development money, royalties for NET SALES, and consideration for the purchase
of LICENSEE’s stock or other securities not in excess of fair market value)
received by the LICENSEE from a sublicensee pursuant to Sections 3.3 and 3.4
hereinabove, including, but not limited to, up-front payments, marketing,
distribution, franchise, option, license, or documentation fees, bonus,
milestone payments and equity securities:

 

  (1) *** of all such consideration received on or before completion of a PHASE
I CLINICAL STUDY in any jurisdiction sponsored by LICENSEE for a LICENSED
PRODUCT covered by a VALID CLAIM in at least one jurisdiction;

 

15



--------------------------------------------------------------------------------

  (2) *** of all such consideration received after completion of a PHASE I
CLINICAL STUDY in any jurisdiction sponsored by LICENSEE for a LICENSED PRODUCT
covered by a VALID CLAIM in at least one jurisdiction, but on or before
completion of a PHASE II CLINICAL STUDY in any jurisdiction sponsored by
LICENSEE for a LICENSED PRODUCT covered by a VALID CLAIM in at least one
jurisdiction; and

 

  (3) *** of all such consideration received after completion of a PHASE II
CLINICAL STUDY in any jurisdiction sponsored by LICENSEE for a LICENSED PRODUCT
covered by a VALID CLAIM in at least one jurisdiction; and

 

  (h) In the event this AGREEMENT or any sublicense under this AGREEMENT is
assigned to a third party (other than an AFFILIATE), the following percentage of
all consideration received for the assignment of rights under this
AGREEMENT/sublicense shall be payable to UTMDACC (in partial consideration for
UTMDACC’s allowing the assignment) on or before the effective date of the
assignment:

 

  (1) *** of all consideration received on or before completion of a PHASE I
CLINICAL STUDY for a LICENSED PRODUCT sponsored by LICENSEE;

 

16



--------------------------------------------------------------------------------

  (2) *** of all consideration received after completion of a PHASE I CLINICAL
STUDY for a LICENSED PRODUCT sponsored by LICENSEE, but on or before completion
of a PHASE II CLINICAL STUDY for a LICENSED PRODUCT sponsored by LICENSEE; and

 

  (3) *** of all consideration received after completion of a PHASE II CLINICAL
STUDY for a LICENSED PRODUCT sponsored by LICENSEE.

 

4.2 Unless otherwise provided, all such payments are payable within thirty
(30) calendar days after March 31, June 30, September 30, and December 31 of
each year during the term of this AGREEMENT, at which time LICENSEE will also
deliver to UTMDACC a true and accurate report, giving such particulars of the
business conducted by LICENSEE, its AFFILIATES and its sublicensees, if any
exist, during the preceding three (3) calendar months under this AGREEMENT as
necessary for UTMDACC to account for LICENSEE’s payments hereunder. This report
will include pertinent data, including, but not limited to:

 

  (a) the accounting methodologies used to account for and calculate the items
included in the report and any differences in such accounting methodologies used
by LICENSEE since the previous report; and

 

17



--------------------------------------------------------------------------------

  (b) a list of LICENSED PRODUCTS produced for the three (3) preceding calendar
months categorized by the technology it relates to under PATENT RIGHTS; and

 

  (c) the total quantities of LICENSED PRODUCTS produced by the category listed
in Section 4.2(b); and

 

  (d) the total SALES by the category listed in Section 4.2(b); and

 

  (e) the calculation of NET SALES by the category listed in Section 4.2(b); and

 

  (f) the royalties so computed and due UTMDACC by the category listed in
Section 4.2(b) and/or minimum royalties; and

 

  (g) all consideration received from each sublicensee or assignee and payments
due UTMDACC; and

 

  (h) all other amounts due UTMDACC herein.

Simultaneously with the delivery of each such report, LICENSEE agrees to pay
UTMDACC the amount due, if any, for the period of such report. These reports are
required even if no payments are due.

 

4.3

During the term of this AGREEMENT and for one (1) year thereafter, LICENSEE
agrees to keep complete and accurate records of its, its AFFILIATES’ and its
sublicensees’ SALES and NET SALES in sufficient detail to enable the royalties
and other payments due hereunder to be determined. LICENSEE agrees

 

18



--------------------------------------------------------------------------------

 

to permit UTMDACC or its representatives, at UTMDACC’s expense, to periodically
examine LICENSEE’s books, ledgers, and records during regular business hours for
the purpose of and to the extent necessary to verify any report required under
this AGREEMENT. If any amounts due UTMDACC are determined to have been underpaid
in an amount equal to or greater than ten percent (10%) of the total amount due
during the period so examined, then LICENSEE will pay the cost of the
examination plus accrued interest at the highest allowable rate.

 

4.4 Within thirty (30) calendar days following each anniversary of the EFFECTIVE
DATE, LICENSEE will deliver to UTMDACC a written progress report as to
LICENSEE’s (and any sublicensee’s) efforts and accomplishments during the
preceding year in diligently commercializing LICENSED SUBJECT MATTER in the
LICENSED TERRITORY and LICENSEE’s (and sublicensees’) commercialization plans
for the upcoming year.

 

4.5 All amounts payable hereunder by LICENSEE will be paid in United States
funds without deductions for taxes, assessments, fees, or charges of any kind.
Checks are to be made payable to The University of Texas M. D. Anderson Cancer
Center, and sent by United States mail to Box 4390, Houston, Texas 77210-4390,
or by wire transfer to:

JPMorgan Chase Bank, N.A.

910 Travis

Houston, Texas 77002

SWIFT: CHASUS33 (for international wires only)

ABA ROUTING NO: 021000021

ACCOUNT NAME: Univ. of Texas M. D. Anderson Cancer Center

ACCOUNT NO.: 1586838979

 

19



--------------------------------------------------------------------------------

REFERENCE: include title and EFFECTIVE DATE of AGREEMENT and type of payment
(e.g., license documentation fee, milestone payment, royalty [including
applicable patent/application identified by MDA reference number and patent
number or application serial number], or annual maintenance fee, etc.).

 

4.6 No payments due or royalty rates owed under this AGREEMENT will be reduced
as the result of co-ownership of LICENSED SUBJECT MATTER by BOARD and another
party, including, but not limited to, LICENSEE.

V. SPONSORED RESEARCH

 

5.1 If LICENSEE desires to sponsor research for or related to the LICENSED
SUBJECT MATTER, and particularly where LICENSEE receives payments for sponsored
research pursuant to a sublicense under this AGREEMENT, LICENSEE (a) will notify
UTMDACC in writing of all opportunities to conduct this sponsored research
(including clinical trials, if applicable), (b) will solicit research and/or
clinical proposals from UTMDACC for this purpose, and (c) will give good faith
consideration to funding the proposals at UTMDACC.

VI. PATENTS AND INVENTIONS

 

6.1

If after consultation with LICENSEE both parties agree that a new patent
application should be filed for LICENSED SUBJECT MATTER, UTMDACC will prepare
and file appropriate patent applications, and LICENSEE will pay the cost of
searching, preparing, filing, prosecuting and maintaining same. If LICENSEE
notifies UTMDACC that it does not intend to pay the cost of filing, prosecuting
or maintaining a patent application or patent directed to the PATENT RIGHTS, or
if LICENSEE fails to promptly confirm its intent to pay the cost of filing,
prosecuting or maintaining a patent application or patent upon inquiry from
UTMDACC, or if LICENSEE is in arrears on any expense payments due under

 

20



--------------------------------------------------------------------------------

Section 4.1(a), then UTMDACC may take any action it deems appropriate with
respect to such patent application or patent. By way of example, and not by way
of limitation, UTMDACC may elect to file, not file, continue prosecution or
maintenance, or abandon such patent application or patent at its own expense
without further notice to LICENSEE. In the event UTMDACC files or continues
prosecution or maintenance of such patent application or patent at UTMDACC’s
expense, then LICENSEE’s rights to such invention under this AGREEMENT shall
terminate in their entirety. UTMDACC will provide LICENSEE with a copy of any
applications and substantive filings and correspondence with or to a patent
office with respect to any patent application or patent for which LICENSEE has
paid and is continuing to pay PATENT EXPENSES in accordance with Section 4.1(a).
UTMDACC will use reasonable efforts to provide copies of such applications,
substantive filings and correspondence to be sent to or filed with a patent
office sufficiently in advance of submission so as to give LICENSEE a reasonable
opportunity to comment thereon. BOARD and UTMDACC shall consider LICENSEE’s
comments in good faith, but shall not be required to implement them. The parties
agree that they share a common legal interest to get valid enforceable patents
and that LICENSEE will keep all privileged information received pursuant to this
Section confidential.

 

21



--------------------------------------------------------------------------------

VII. INFRINGEMENT BY THIRD PARTIES

 

7.1 To the extent not prohibited by the Pre-Existing Agreements as defined in
Section 7.3, below, LICENSEE, at its expense, shall have the first right to, but
is not obligated to, enforce any patent exclusively licensed hereunder against
infringement by third parties in the LICENSED FIELD and is entitled to retain
recovery from such enforcement. After reimbursement of LICENSEE’s reasonable
legal costs and expenses related to such recovery, LICENSEE agrees to pay
UTMDACC either: (a) *** of any monetary recovery that is for lost sales due to
the infringement and *** of any related enhanced, increased or punitive damages;
or (b) *** of any monetary recovery that is for reasonable royalties or lost
profits and *** of any related enhanced, increased or punitive damages. LICENSEE
must notify UTMDACC in writing of any potential infringement in the LICENSED
FIELD within thirty (30) calendar days of knowledge thereof. If LICENSEE does
not file suit against a substantial infringer in the LICENSED FIELD within nine
(9) months of knowledge thereof, then BOARD or UTMDACC may, at its sole
discretion, enforce any patent licensed hereunder on behalf of itself and
LICENSEE, with UTMDACC retaining all recoveries from such enforcement, and/or
reduce the license granted hereunder to non-exclusive.

 

7.2 In any suit or dispute involving an infringer, the parties agree to
cooperate fully with each other, and, if applicable, with licensees in other
fields of use. At the request and expense of the party bringing suit, the other
party will permit access during regular business hours, to all relevant
personnel, records, papers, information, samples, specimens, and the like in its
possession.

 

22



--------------------------------------------------------------------------------

7.3 Notwithstanding any other provision herein to the contrary, LICENSEE
understands that BOARD and UTMDACC have previously entered into license
agreements with third parties granting licenses to the PATENT RIGHTS and/or
TECHNOLOGY RIGHTS in other fields of use outside of the LICENSED FIELD
(“Pre-Existing Agreements”). These Pre-Existing Agreements contain language
regarding the third parties’ rights and obligations in the event of infringement
of the PATENT RIGHTS. To the extent the provisions of this ARTICLE VII conflict
with these Pre-Existing Agreements, LICENSEE understands and agrees that the
Pre-Existing Agreements shall control.

VIII. PATENT MARKING

 

8.1 LICENSEE agrees that all packaging containing individual LICENSED
PRODUCT(S), documentation therefor, and, when possible, actual LICENSED
PRODUCT(S) sold by LICENSEE, AFFILIATES, and/or sublicensees of LICENSEE will be
permanently and legibly marked with the number of any applicable patent(s)
licensed hereunder in accordance with each country’s patent laws, including
Title 35, United States Code, to the extent such marking is necessary or
required to fully preserve PATENT RIGHTS in each such country.

IX. INDEMNIFICATION AND INSURANCE

 

9.1 LICENSEE agrees to hold harmless and indemnify BOARD, SYSTEM, UTMDACC, their
Regents, officers, employees (including inventors), students and agents from and
against any claims, demands, or causes of action whatsoever, costs of suit and
reasonable attorney’s fees, including without limitation, those costs arising on
account of any injury or death of persons or damage to property caused by, or
arising out of, or resulting from, the exercise or practice of the rights
granted hereunder by LICENSEE, its officers, its AFFILIATES or their officers,
employees, agents or representatives.

 

23



--------------------------------------------------------------------------------

9.2 IN NO EVENT SHALL BOARD, SYSTEM OR UTMDACC BE LIABLE FOR ANY INDIRECT,
SPECIAL, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, OR PUNITIVE DAMAGES (INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS OR REVENUE) ARISING OUT OF OR IN
CONNECTION WITH THE AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER ANY
SUCH PARTY KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES. OTHER THAN
FOR CLAIMS AGAINST LICENSEE FOR INDEMNIFICATION (SECTION 9.1) OR FOR MISUSE OR
MISAPPROPRIATION OR INFRINGEMENT OF BOARD AND/OR UTMDACC’S INTELLECTUAL PROPERTY
RIGHTS, LICENSEE WILL NOT BE LIABLE TO BOARD AND/OR UTMDACC FOR ANY INDIRECT,
SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF PROFITS OR REVENUE) ARISING OUT OF OR IN CONNECTION WITH THE
AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER LICENSEE KNOWS OR SHOULD
HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES.

 

24



--------------------------------------------------------------------------------

9.3 Beginning at the time when any LICENSED SUBJECT MATTER is being distributed
or sold (including for the purpose of obtaining regulatory approvals) by
LICENSEE, an AFFILIATE, or by a sublicensee, LICENSEE shall, at its sole cost
and expense, procure and maintain commercial general liability insurance in
amounts not less than $2,000,000 per incident and $2,000,000 annual aggregate,
and LICENSEE shall use reasonable efforts to have the BOARD, SYSTEM, UTMDACC,
their Regents, officers, employees, students and agents named as additional
insureds. Such commercial general liability insurance shall provide: (i) product
liability coverage; (ii) broad form contractual liability coverage for
LICENSEE’s indemnification under this AGREEMENT; and (iii) coverage for
litigation costs. The minimum amounts of insurance coverage required herein
shall not be construed to create a limit of LICENSEE’s liability with respect to
its indemnification under this AGREEMENT.

 

9.4 LICENSEE shall provide UTMDACC with written evidence of such insurance
within thirty (30) calendar days of its procurement. Additionally, LICENSEE
shall provide UTMDACC with written notice of at least fifteen (15) calendar days
prior to the cancellation, non-renewal or material change in such insurance.

 

9.5 LICENSEE shall maintain such commercial general liability insurance beyond
the expiration or termination of this AGREEMENT during: (i) the period that any
LICENSED SUBJECT MATTER developed pursuant to this AGREEMENT is being
commercially distributed or sold by LICENSEE, an AFFILIATE or by a sublicensee
or agent of LICENSEE; and (ii) the five (5) year period immediately after such
period.

 

25



--------------------------------------------------------------------------------

X. USE OF BOARD AND UTMDACC’S NAME

 

10.1 LICENSEE will not use the name of (or the name of any employee of) UTMDACC,
SYSTEM or BOARD in any advertising, promotional or sales literature, on its Web
site, or for the purpose of raising capital without the advance express written
consent of BOARD secured through:

The University of Texas

M. D. Anderson Cancer Center

Legal Services, Unit 0537

P.O. Box 301439

Houston, TX 77230-1439

ATTENTION: ***

Email: ***

Notwithstanding the above, LICENSEE may use the name of (or name of employee of)
UTMDACC, SYSTEM or BOARD in routine business correspondence, or as needed in
appropriate regulatory submissions without express written consent.

XI. CONFIDENTIAL INFORMATION AND PUBLICATION

 

11.1 UTMDACC, LICENSEE, and any AFFILIATE(s) to whom this AGREEMENT is extended
in accordance with Section 3.2, each agree that all information contained in
documents marked “confidential” and forwarded to one by the other (i) are to be
received in strict confidence, (ii) are to be used only for the purposes of this
AGREEMENT, and (iii) will not be disclosed by the recipient party (except as
required by law or court order), its agents (which include counsel, consultants,
accountants and financial advisors) or employees without the prior written
consent of the disclosing party, except to the extent that the recipient party
can establish by competent written proof that such information:

 

  (a) was in the public domain at the time of disclosure; or

 

  (b) later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns; or

 

26



--------------------------------------------------------------------------------

  (c) was lawfully disclosed to the recipient party by a third party having the
right to disclose it; or

 

  (d) was already known by the recipient party at the time of disclosure; or

 

  (e) was independently developed by the recipient party without use of the
disclosing party’s confidential information; or

 

  (f) is required by law or regulation to be disclosed.

 

11.2 Each party’s obligation of confidence hereunder will be fulfilled by using
at least the same degree of care with the disclosing party’s confidential
information as it uses to protect its own confidential information, but always
at least a reasonable degree of care. This obligation will exist while this
AGREEMENT is in force and for a period of three (3) years thereafter.

 

11.3 To the extent authorized by the Constitution and laws of the State of Texas
and subject to the statutory duties of the Texas Attorney General, the parties
agree as follows: If either party is required by law to disclose any
confidential information of the other party, it will provide the other party
with reasonable notice of such potential disclosure to afford the other party an
opportunity to obtain a protective order or other appropriate remedy. In any
event, the party being required to make the disclosure will disclose only that
portion of the confidential information which is legally required and will use
best efforts to assure that confidential treatment is afforded to any
confidential information so disclosed.

 

27



--------------------------------------------------------------------------------

11.4 UTMDACC reserves the right to publish the general scientific findings from
research related to LICENSED SUBJECT MATTER, with due regard to the protection
of LICENSEE’s confidential information. UTMDACC will submit the manuscript of
any proposed publication to LICENSEE at least thirty (30) calendar days before
submission for publication, and LICENSEE shall have the right to review and
comment upon the publication in order to protect LICENSEE’s confidential
information. Upon LICENSEE’s request, submission shall be delayed up to sixty
(60) additional calendar days to enable LICENSEE to secure adequate intellectual
property protection of LICENSEE’s confidential information that would otherwise
be affected by the publication.

XII. ASSIGNMENT

 

12.1 Except in connection with the sale of substantially all of LICENSEE’s
assets to a third party, this AGREEMENT may not be assigned by LICENSEE without
the prior written consent of UTMDACC, which will not be unreasonably withheld.
For any assignment of this AGREEMENT to be effective: (a) the LICENSEE must
timely pay UTMDACC the assignment consideration specified in Section 4.1(h); and
(b) the assignee must assume in writing (a copy of which writing will be
provided to UTMDACC) all of LICENSEE’s interests, rights, duties, and
obligations under the AGREEMENT and agree to comply with all terms and
conditions of the AGREEMENT as if the assignee were the original party (i.e.,
the LICENSEE) to the AGREEMENT. Notwithstanding the foregoing, LICENSEE may make
a one-time assignment of this AGREEMENT (including any amendments thereto) to an
AFFILIATE without prior written consent of UTMDACC provided that all of the
conditions set forth above in subpart (b) are satisfied.

 

28



--------------------------------------------------------------------------------

XIII. TERM AND TERMINATION

 

13.1 Subject to Sections 13.3 and 13.4 hereinbelow, the term of this AGREEMENT
is from the EFFECTIVE DATE to the full end of the term or terms for which a
VALID CLAIM of the PATENT RIGHTS exists, or if only TECHNOLOGY RIGHTS are
licensed and no PATENT RIGHTS are applicable, for a term of fifteen (15) years
from the EFFECTIVE DATE.

 

13.2 (a) Any time after three (3) years from the EFFECTIVE DATE, BOARD or
UTMDACC have the right to terminate this license in any national political
jurisdiction within the LICENSED TERRITORY if LICENSEE, within ninety
(90) calendar days after receiving written notice from UTMDACC of the intended
termination, fails to provide written evidence satisfactory to UTMDACC that
LICENSEE or its sublicensee(s) has commercialized or is actively and effectively
attempting to commercialize a licensed invention in such jurisdiction(s). The
following definitions apply to Section 13.2: (a) “commercialized” means having
SALES in such jurisdiction; and (b) “actively and effectively attempting to
commercialize” means having an effective, ongoing and active research,
development, manufacturing, marketing or sales program as appropriate, directed
toward obtaining regulatory approval, and/or production and/or SALES in any
jurisdiction, and has provided plans acceptable to UTMDACC, in its sole
discretion, to commercialize licensed inventions in the jurisdiction(s) that
UTMDACC intends to terminate.

 

29



--------------------------------------------------------------------------------

(b) In addition to the foregoing, UTMDACC shall have the right to terminate this
AGREEMENT if LICENSEE (directly, or indirectly through its AFFILIATES or
sublicensees) fails to meet any of the following commercial diligence milestones
(each, a “DILIGENCE MILESTONE”) with respect to the LICENSED SUBJECT MATTER:

 

  (1) Submission to UTMDACC of a protocol for a PHASE II CLINICAL STUDY for a
LICENSED PRODUCT within two (2) years of approval of an IND;

 

  (2) Commencement of a PHASE II CLINICAL STUDY for a LICENSED PRODUCT within
four (4) years of approval of an IND; and

 

  (3) Commencement of a PHASE III CLINICAL STUDY for a LICENSED PRODUCT within
seven (7) years of approval of an IND.

LICENSEE may extend any of the deadlines for meeting the DILIGENCE MILESTONES
forth in this Section 13.2(b) above, upon written notice to UTMDACC requesting
an extension and full payment of the EXTENSION FEE, as defined below, prior to
expiration of the applicable deadline. For purposes of this Section 13.2(b), the
term “EXTENSION FEE” shall mean *** for the first year extension. Thereafter,
the EXTENSION FEE will double in price, i.e., *** shall be due for the second
year extension, *** shall be due for the third year extension, *** shall be due
for the fourth year extension, and so on. Upon payment of each EXTENSION FEE
with respect to any of the DILIGENCE MILESTONES, an additional year will be
added to the time for completion of such DILIGENCE MILESTONE and all other as
yet unmet DILIGENCE MILESTONES. It is understood and agreed that time is of the
essence with respect to payment of the EXTENSION FEE, and failure to timely pay
an EXTENSION FEE shall not be subject to any cure period.

 

30



--------------------------------------------------------------------------------

(c) In addition to the foregoing, UTMDACC shall have the right to terminate this
AGREEMENT with respect to any IMPROVEMENT added under Section 3.6, if LICENSEE
fails to meet any of the following commercial diligence milestones with respect
to that IMPROVEMENT (each, an “IMPROVEMENT MILESTONE”):

 

  (1) On or before the seventh anniversary of the EFFECTIVE DATE, LICENSEE will
initiate a commercialization path for a LICENSED PRODUCT incorporating the
IMPROVEMENT. LICENSEE may satisfy this milestone by providing written evidence
satisfactory to UTMDACC that LICENSEE or its sublicensee(s) has commercialized
or is actively and effectively attempting to commercialize a LICENSED PRODUCT
incorporating the IMPRVOVEMENT;

 

  (2) On or before the tenth anniversary of the EFFECTIVE DATE, LICENSEE will
submit an IND to the FDA for a LICENSED PRODUCT incorporating the IMPROVEMENT;
and

 

  (3) On or before the twelfth anniversary of the EFFECTIVE DATE, LICENSEE will
Commence a PHASE I CLINICAL STUDY of a LICENSED PRODUCT incorporating the
IMPROVEMENT.

 

31



--------------------------------------------------------------------------------

LICENSEE may extend any of the deadlines for meeting the IMPROVEMENT MILESTONES
forth in this Section 13.2(c) above, upon written notice to UTMDACC requesting
an extension and full payment of the IMPROVEMENT EXTENSION FEE, as defined
below, prior to expiration of the applicable deadline. For purposes of this
Section 13.2(c), the term “IMPROVEMENT EXTENSION FEE” shall mean *** for the
first year extension. Thereafter, the IMPROVEMENT EXTENSION FEE will double in
price, i.e, *** shall be due for the second year extension, *** shall be due for
the third year extension, *** shall be due for the fourth year extension, and so
on. Upon payment of each IMPROVEMENT EXTENSION FEE with respect to any of the
IMPROVEMENT MILESTONES, an additional year will be added to the time for
completion of such IMPROVEMENT MILESTONE and all other as yet unmet IMPROVEMENT
MILESTONES. It is understood and agreed that time is of the essence with respect
to payment of the IMPROVEMENT EXTENSION FEE, and failure to timely pay an
IMPROVEMENT EXTENSION FEE shall not be subject to any cure period.

 

13.3 Subject to any rights herein which survive termination, this AGREEMENT will
earlier terminate in its entirety:

 

  (a) automatically, if LICENSEE files for bankruptcy or is declared bankrupt,
and/or if LICENSEE is unable to pay its bills as they come due, and/or if the
business of LICENSEE shall be placed in the hands of a receiver, assignee, or
trustee, whether by voluntary act of LICENSEE or otherwise; or

 

32



--------------------------------------------------------------------------------

  (b) upon thirty (30) calendar days written notice from UTMDACC, if LICENSEE
breaches or defaults on the payment or report obligations of ARTICLE IV
(excluding the license documentation fee specified in Section 4.1(b) for which
no cure period applies), or use of name obligations of ARTICLE X, unless, before
the end of the such thirty (30)-calendar day notice period, LICENSEE has cured
the default or breach to UTMDACC’s satisfaction, and so notifies UTMDACC,
stating the manner of the cure; or

 

  (c) upon ninety (90) calendar days written notice from UTMDACC if LICENSEE
breaches or defaults on any other obligation under this AGREEMENT, unless,
before the end of the such ninety (90) calendar-day notice period, LICENSEE has
cured the default or breach to UTMDACC’s satisfaction and so notifies UTMDACC,
stating the manner of the cure; or

 

  (d) at any time by mutual written agreement between LICENSEE and UTMDACC upon
one hundred eighty (180) calendar days written notice to all parties and subject
to any terms herein which survive termination; or

 

  (e) if Section 13.2 or 15.9 is invoked; or

 

  (f) if LICENSEE has defaulted or been late on its payment obligations pursuant
to the terms of this AGREEMENT on any three (3) occasions in a twelve (12) month
period; or

 

  (g) immediately, upon written notice from UTMDACC, if LICENSEE fails to timely
pay the license documentation fee specified in Section 4.1(b).

 

33



--------------------------------------------------------------------------------

13.4 Upon termination of this AGREEMENT:

 

  (a) nothing herein will be construed to release either party of any obligation
maturing prior to the effective date of the termination; and

 

  (b) LICENSEE covenants and agrees to be bound by the provisions of ARTICLES IX
(Indemnification and Insurance), X (Use of Board and UTMDACC’s Name) and XI
(Confidential Information and Publication) of this AGREEMENT; and

 

  (c) LICENSEE may, for a period of one year after the effective date of the
termination, sell all LICENSED PRODUCTS and parts therefor that it has on hand
at the date of termination, if LICENSEE pays the earned royalty thereon and any
other amounts due pursuant to ARTICLE IV of this AGREEMENT; and

 

  (d) Subject to Section 13.4(c), LICENSEE agrees to cease and desist any use
and all SALE of the LICENSED SUBJECT MATTER and LICENSED PRODUCTS upon
termination of this AGREEMENT; and

 

  (e) LICENSEE grants to BOARD and UTMDACC a nonexclusive royalty bearing
license with the right to sublicense others with respect to improvements made by
LICENSEE (including improvements licensed by LICENSEE from third parties) in the
LICENSED SUBJECT MATTER. LICENSEE and UTMDACC agree to negotiate in good faith
the royalty rate for the nonexclusive license. BOARD’s and UTMDACC’s right to
sublicense others hereunder is solely for the purpose of permitting others to
develop and commercialize the entire technology package.

 

34



--------------------------------------------------------------------------------

XIV. WARRANTY: SUPERIOR-RIGHTS

 

14.1 LICENSEE understands that the LICENSED SUBJECT MATTER may have been
developed under a funding agreement with the Government of the United States of
America (“Government”) and, if so, that the Government may have certain rights
relative thereto. This AGREEMENT is explicitly made subject to the Government’s
rights under any such agreement and any applicable law or regulation. To the
extent that there is a conflict between any such agreement, applicable law or
regulation and this AGREEMENT, the terms of such Government agreement,
applicable law or regulation shall prevail. LICENSEE agrees that LICENSED
PRODUCTS used or SOLD in the United States will be manufactured substantially in
the United States, unless a written waiver is obtained in advance from the
GOVERNMENT. LICENSEE will promptly advise UTMDACC if such a written waiver is
requested and/or obtained.

 

14.2 Except for the rights, if any, of the Government of the United States of
America as set forth above, to the knowledge of UTMDACC’s Office of Technology
Commercialization: (a) BOARD is the owner of the entire right, title, and
interest in and to LICENSED SUBJECT MATTER; (b) BOARD has the sole right to
grant licenses thereunder; and (c) BOARD has not knowingly granted licenses
thereunder to any other entity in the LICENSED FIELD that would restrict rights
granted hereunder except as stated herein.

 

35



--------------------------------------------------------------------------------

14.3 LICENSEE understands and agrees that, except as stated in Section 14,2,
BOARD and UTMDACC, by this AGREEMENT, are licensing the LICENSED SUBJECT MATTER
“as is” in all respects. BOARD and UTMDACC, by this AGREEMENT, make no
representation as to the validity and reproducibility of any data relating to
the LICENSED SUBJECT MATTER, the scientific merit, operability or fitness for
any use, safety, efficacy, toxicity, approvability by regulatory authorities,
time and cost of development, patentability, and/or breadth of the LICENSED
SUBJECT MATTER. BOARD and UTMDACC, by this AGREEMENT, also make no
representation as to whether any patent covered by PATENT RIGHTS is valid or as
to whether there are any patents now held, or which will be held, by others or
by BOARD or UTMDACC in the LICENSED FIELD, nor do BOARD and UTMDACC make any
representation that the inventions contained in PATENT RIGHTS do not infringe
any other patents or other intellectual property rights now held or that will be
held by others or by BOARD. LICENSEE understands and agrees that the license
granted herein is limited to BOARD’s rights only, and that LICENSEE may have to
obtain a license from third parties to practice the rights granted herein.

 

14.4

LICENSEE, by execution hereof, acknowledges, covenants and agrees that LICENSEE
has not been induced in any way by BOARD, SYSTEM, UTMDACC or employees thereof
to enter into this AGREEMENT, and further warrants and represents that
(a) LICENSEE is entering into this AGREEMENT voluntarily; (b) LICENSEE has
conducted its own due diligence (including its own scientific investigation)
with respect to all items and issues pertaining to this AGREEMENT; (c) LICENSEE
is not relying on any statements or information provided by BOARD, UTMDACC or
any inventor (or any employee, representative or agent of any of the foregoing)
with respect to the validity,

 

36



--------------------------------------------------------------------------------

 

reproducibility, scientific merit or operability of the LICENSED SUBJECT MATTER;
and (d) LICENSEE has adequate knowledge and expertise, or has used knowledgeable
and expert consultants, to adequately conduct its own due diligence, and agrees
to accept all risks inherent herein.

XV. GENERAL

 

15.1 This AGREEMENT constitutes the entire and only agreement between the
parties for LICENSED SUBJECT MATTER and all other prior negotiations,
representations, agreements and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof will be made except by a
written document signed by both parties.

 

15.2 Any notice required by this AGREEMENT must be given by prepaid, first
class, certified mail, return receipt requested, and addressed in the case of
UTMDACC to:

The University of Texas M. D. Anderson Cancer Center

Office of Technology Commercialization

7515 S. Main, Suite 490, Unit 0510

Houston, Texas 77030

ATTENTION: Christopher C. Capelli, M.D.

or in the case of LICENSEE to:

Arrowhead Research Corporation

201 South Lake Avenue

Suite 703

Pasadena, California 91101

ATTENTION: Christopher Anzalone, CEO

or other addresses as may be given from time to time under the terms of this
notice provision.

 

37



--------------------------------------------------------------------------------

15.3 LICENSEE must comply with all applicable federal, state and local laws and
regulations in connection with its activities pursuant to this AGREEMENT.
LICENSEE acknowledges that the LICENSED SUBJECT MATTER is subject to U. S.
export control jurisdiction. LICENSEE agrees to comply with all applicable
international and national laws that apply to the LICENSED SUBJECT MATTER,
including U.S. Export Administration Regulations, as well as end-user, end-use,
and destination restrictions applied by the United States.

 

15.4 This AGREEMENT will be construed and enforced in accordance with the laws
of the United States of America and of the State of Texas, without regard to its
conflict of law provisions. The Texas State Courts of Harris County, Texas (or,
if there is exclusive federal jurisdiction, the United States District Court for
the Southern District of Texas) shall have exclusive jurisdiction and venue over
any dispute arising out of this AGREEMENT, and LICENSEE consents to the
jurisdiction and venue of such courts and hereby explicitly waives the rights to
any other venue to which it might be entitled by cause of action, domicile or
otherwise. Nothing in this AGREEMENT shall be deemed as a waiver by BOARD,
SYSTEM or UTMDACC of its sovereign immunity.

 

15.5

Any dispute or controversy arising out of or relating to this AGREEMENT, its
construction or its actual or alleged breach will be decided by mediation. If
the mediation does not result in a resolution of such dispute or controversy, it
will be finally decided by an appropriate method of alternate dispute
resolution, including without limitation, arbitration, conducted in the city of
Houston, Harris County, Texas, in accordance with the applicable, then-current
procedures of the

 

38



--------------------------------------------------------------------------------

 

American Arbitration Association. The arbitration panel will include members
knowledgeable in the evaluation of the LICENSED SUBJECT MATTER. Judgment upon
the award rendered may be entered in the highest court or forum having
jurisdiction, state or federal. The provisions of this Section 15.5 will not
apply to decisions on the validity of patent claims or to any dispute or
controversy as to which any treaty or law prohibits such arbitration. The
decision of the arbitration must be sanctioned by a court of law having
jurisdiction to be binding upon and enforceable by the parties.

 

15.6 Failure of BOARD or UTMDACC to enforce a right under this AGREEMENT will
not act as a waiver of right or the ability to later assert that right relative
to the particular situation involved.

 

15.7 Headings included herein are for convenience only and will not be used to
construe this AGREEMENT.

 

15.8 If any part of this AGREEMENT is for any reason found to be unenforceable,
all other parts nevertheless will remain enforceable.

 

15.9

In the event that LICENSEE brings an action before any court, agency or tribunal
seeking to invalidate or otherwise challenge the enforceability of or BOARD’s
ownership of any patent included in the PATENT RIGHTS, then UTMDACC may
immediately terminate this AGREEMENT upon written notice to LICENSEE. Any
dispute regarding the validity, enforceability or ownership of any patent
included in the PATENT RIGHTS shall be litigated in the courts located in
Houston, Texas, and LICENSEE agrees not to challenge personal jurisdiction in
that forum. To the extent that LICENSEE unsuccessfully

 

39



--------------------------------------------------------------------------------

 

challenges the validity or enforceability of any patent included in the PATENT
RIGHTS, LICENSEE agrees to reimburse UTMDACC and BOARD for all costs and fees
(including attorney’s fees) paid by UTMDACC and BOARD in defending against such
challenge. LICENSEE understands and agrees that, in the event LICENSEE
successfully challenges the validity or enforceability of any patent included in
the PATENT RIGHTS, all payments or other consideration made or otherwise
provided by LICENSEE to UTMDACC prior to a final, non-appealable adjudication of
invalidity and/or unenforceability shall be non-refundable. The obligations of
this Section shall survive the expiration or termination of this AGREEMENT.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AGREEMENT.

 

BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS SYSTEM     ARROWHEAD RESEARCH
CORPORATION By    /s/ John Mendelsohn     By    /s/ Christopher Anzalone   John
Mendelsohn, M.D.     Printed Name: Christopher Anzalone   President     Title:
President and CEO   The University of Texas         M. D. Anderson Cancer Center
      Date: December 14, 2010     Date: November 24, 2010

 

THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER By    /s/ Leon Leach   Leon
Leach   Executive Vice President   The University of Texas   M. D. Anderson
Cancer Center Date: December 14, 2010

 

Approved as to Content: By    /s/ Christopher C. Capelli   Christopher C.
Capelli, M.D.   Vice President, Technology Based Ventures   Office of Technology
Commercialization   M. D. Anderson Cancer Center Date: November 29, 2010

 

41